
	
		III
		112th CONGRESS
		2d Session
		S. RES. 523
		IN THE SENATE OF THE UNITED STATES
		
			July 16, 2012
			Mr. Udall of Colorado
			 (for himself, Mr. Hatch,
			 Mr. Bennet, Ms.
			 Murkowski, Mr. Reid,
			 Mr. Heller, Mr.
			 McCain, Mr. Wyden,
			 Mrs. Murray, Mr. Thune, Mr. Udall of
			 New Mexico, Mr. Lieberman,
			 Mr. Tester, Mr.
			 Bingaman, Mrs. Feinstein,
			 Mrs. Boxer, Mr.
			 Levin, Mr. Johnson of South
			 Dakota, Mr. Roberts,
			 Mr. Crapo, Mr.
			 Sessions, Ms. Collins, and
			 Mr. Johanns) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Recognizing the heroic efforts of
		  firefighters and military personnel in the United States to contain numerous
		  wildfires that have affected tens of thousands of people.
	
	
		Whereas firefighters and residents of the United States
			 have contended with extreme and erratic fire behavior and rapid rates of fire
			 spread;
		Whereas, as of July 12, 2012, more than 31,754 wildfires
			 have burned more than 3,281,008 acres of land, resulting in a devastating loss
			 of life and property;
		Whereas, as of July 12, 2012, firefighters have battled
			 fires all across the Nation, including—
			(1)1,637 fires that
			 have burned more than 516,482 acres in the Southwest United States;
			(2)13,584 fires that
			 have burned more than 291,957 acres in the Southern United States;
			(3)3,178 fires that
			 have burned more than 819,345 acres in the Northern and Central Rocky Mountain
			 region of the United States;
			(4)4,963 fires that
			 have burned more than 975,669 acres in the State of California and the Great
			 Basin region of the United States;
			(5)787 fires that
			 have burned more than 595,096 acres in the State of Alaska and the Northwest
			 United States; and
			(6)7,605 fires that
			 have burned more than 82,459 acres in the Eastern United States; and
			Whereas, the brave men and women who fight wildfires on a
			 daily basis help minimize the displacement of individuals and protect against
			 the loss of life and property: Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes the
			 heroic efforts of firefighters and military personnel to contain wildfires and
			 protect lives, homes, natural resources, and rural economies throughout the
			 United States;
			(2)encourages the
			 people and Government of the United States to express their appreciation to the
			 brave men and women in the firefighting services throughout the United
			 States;
			(3)encourages the
			 people and communities of the United States to act diligently in preventing and
			 preparing for a wildfire; and
			(4)encourages the
			 people of the United States to keep in their thoughts the individuals who have
			 suffered as a result of a wildfire.
			
